 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10

11    JAMES WILLIAMS,                                       Case No. 2:19-cv-01505-RFB-EJY
12                        Petitioner,                       ORDER
13            v.
14    JOE LOMBARDO,
15                        Respondent.
16

17           Mail from the court to petitioner has been returned, with the notation that petitioner no

18   longer is in custody at the Clark County Detention Center (ECF No. 4, ECF No. 5). The court

19   dismisses this action because petitioner has not informed the court of his current address. See

20   Local Rule IA 3-1.

21           Reasonable jurists would not find the court’s conclusion to be debatable or wrong, and the

22   court will not issue a certificate of appealability.

23           IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice

24   because of petitioner’s failure to notify the court of his change in address. The clerk of the court

25   shall enter judgment accordingly and close this action.

26   ///

27   ///

28   ///
                                                            1
 1   IT FURTHER IS ORDERED a certificate of appealability will not issue.
 2   DATED: October 9, 2019.
 3                                                    ______________________________
                                                      RICHARD F. BOULWARE, II
 4                                                    United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                            2
